Citation Nr: 1028326	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for a bilateral 
foot disorder being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A February 2010 private audiologic evaluation raises the 
issue of entitlement to service connection for tinnitus.  
This issue is referred tot the agency or original 
jurisdiction (AOJ) for the appropriate action.  


FINDING OF FACT

There is competent evidence tending to establish that the Veteran 
has a bilateral hearing loss disability related to service.  




CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Criteria & Analysis

The Veteran asserts entitlement to service connection for hearing 
loss in association with exposure to heavy artillery fire during 
service in Vietnam.  Transcript at 3 (2010).  Having considered 
the evidence, the Board concludes that a finding in favor of 
service connection for bilateral hearing loss is supportable.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the term "hearing loss disability" is 
defined in VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
United States Court of Appeals for Veterans Claims, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between a 
veteran's in-service exposure to loud noise and his current 
disability.

A determination as to the whether current disability is related 
to service requires competent evidence.  The Veteran is competent 
to report his symptoms, to include having had hearing loss since 
service.  Transcript at 4-6 (2010).  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to whether hearing loss is related to service.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the Veteran's service personnel records 
reflect assignment to an artillery unit, as well as service in 
Vietnam.  In addition, the Board notes that a July 1966 "OCS" 
examination report shows a pure tone threshold, in decibels, of 
"25" at 4,000 Hertz on the right.  Prior to November 1967, 
audiometric test results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI), and when converted to ISO-ANSI standards, the 
pure tone threshold, in decibels, is 30 at 4,000 Hertz in July 
1966.  

Further, a November 2001 VA audiologic evaluation reflects the 
Veteran's history of progressive hearing loss since separation 
from service and the assessment was bilateral mild to severe high 
frequency sensorineural hearing loss.  In addition, a February 
2010 private opinion is to the effect that the Veteran's 
sensorineural hearing loss is consistent with in-service noise 
exposure associated with artillery fire.  Thus, there is 
competent and probative evidence of a bilateral hearing loss 
disability related to service.  

In this case, the evidence establishes in-service noise exposure, 
there is credible evidence of continuity of symptomatology, and 
competent evidence relating the Veteran's bilateral hearing loss 
to in-service noise exposure.  Resolving any doubt in the 
Veteran's favor, service connection for bilateral hearing loss is 
warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is seeking entitlement to service connection for a 
bilateral foot disorder.  In support of his testimony to the 
effect that he has a bilateral foot disorder as a result of 
having been issued ill-fitting boots during basic training, 
Transcript at 11 (2010), the Veteran submitted a copy of a July 
1966 "OCS" medical history noting foot trouble secondary to 
fallen arches and his boots being too small, with correction and 
no sequelae, and the Veteran testified that his drill sergeant 
had taken him to the hospital during service at which time he 
underwent an orthopedic evaluation for his feet, and that he had 
had arch supports during service, to include while stationed at 
Fort Sill, Oklahoma.  Id.  
The Board notes that in the December 2006 VA Form 21-526, the 
Veteran indicated an onset of foot problems in March 1966 and 
treatment in April 1966 at Fort Knox Hospital, in addition to 
treatment at Fort Sill in July 1966 (pg. 7), and there is 
reference to private orthopedic treatment (pg. 11).  He added 
that the onset of plantar fasciitis during service developed into 
severe arch weakness for which arch supports were prescribed at 
Fort Sill and worn throughout service (pg. 13).  

In addition, the Board notes that neither the medical history 
submitted by the Veteran at the hearing nor any hospital records 
in association with an orthopedic evaluation during service, are 
associated with the service treatment records forwarded by the 
service department in January 1970.  In that regard, the Board 
notes that in a VA Form 07-3101, the AOJ requested dental 
records, and while the AOJ identified the service number as 
"[XXXXX]325", the service department reported that the service 
number ending in 325 was associated with the Veteran's second 
period of service, and that his service number associated with 
his first period of service and ending in March 1967 was "[XX 
XXX] 756."  The Board notes that while the Veteran's 201 
personnel file was associated with the claims file in response to 
the AOJ's January 2007 request for personnel records, the AOJ has 
not made a request for the Veteran's service treatment records 
for the first or second period of service.  

The Board further notes that the August 2007 rating decision 
notes that service treatment records are negative for treatment 
or a diagnosis of a bilateral foot disorder.  The Veteran is 
competent to testify as to his observations.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet).  
The Veteran testified that he has private treatment regarding his 
feet.  Transcript at 14-15 (2010).  The Board notes that these 
records are not associated with the claims file.   

In addition, the Board notes that a February 2002 VA record 
reflects complaints of edema of the feet and ankles and the 
examiner reported slight edema of both ankles.  In this case, 
there are relevant findings and insufficient evidence upon which 
to base a determination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Thus, the Veteran should be afforded a VA examination 
in association the claim of entitlement to service connection for 
a bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
appropriate source(s), the Veteran's service 
treatment records for both periods of 
service, to include the 1966 service entrance 
examination report and hospital records dated 
in 1966, with identification of the 
applicable service number.  All efforts in 
this regard should be documented in the 
claims file and all records obtained should 
be associated with the claims file.  

2.  The AOJ should attempt to obtain the 
private records identified at the hearing.  
All records obtained should be associated 
with the claims file.  

3.  After completion of the above, to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination to determine the 
existence and etiology of a foot disorder.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
in terms of whether it is more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
identified foot disorder is related to 
service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

4.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance and review all 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


